
	

114 S3107 IS: To amend title XVIII of the Social Security Act to provide for a temporary exception to the application of the Medicare long-term care hospital site neutral provisions for certain spinal cord specialty hospitals.
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3107
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Mr. Isakson (for himself, Mr. Bennet, Mr. Gardner, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for a temporary exception to the
			 application of the Medicare long-term care hospital site neutral
			 provisions for certain spinal cord specialty hospitals.
	
	
		1.Temporary exception to the application of the Medicare LTCH site neutral provisions for certain
			 spinal
			 cord
			 specialty hospitals
 (a)ExceptionSection 1886(m)(6) of the Social Security Act (42 U.S.C. 1395ww(m)(6)) is amended— (1)in subparagraph (A)(i) by striking and (E) and inserting , (E), and (F); and
 (2)by adding at the end the following new subparagraph:  (F)Temporary exception for certain spinal cord specialty hospitals For discharges in cost-reporting periods beginning during fiscal years 2018 through 2023, subparagraph (A)(i) shall not apply (and payment shall be made to a long-term care hospital without regard to this paragraph) if such discharge is from a long-term care hospital that, in its cost-reporting period that began during fiscal year 2015—
 (i)was a not-for-profit long-term care hospital; (ii)primarily provided extensive medical, surgical, or rehabilitation services with respect to MS–LTC–DRGs relating to catastrophic spinal cord or acquired brain injuries or other paralyzing neuromuscular conditions; and
 (iii)admitted inpatients (including both individuals entitled to, or enrolled for benefits under this title and individuals not so entitled or enrolled) from at least 20 different States, determined based on data submitted by the hospital to the Secretary..
				(b)Study and report on the status and viability of certain spinal cord specialty long-Term care
			 hospitals
 (1)StudyThe Secretary of Health and Human Services shall conduct a study on the status and viability of long-term care hospitals described in section 1886(m)(6)(F) of the Social Security Act, as added by subsection (a). Such report shall include an analysis of the following:
 (A)Challenges related to classification and facility licensure by State agencies for such long-term care hospitals, as demonstrated by such hospitals.
 (B)The adequacy of Medicare payment rates for such long-term care hospitals. (C)Utilization data to determine the prevalence of Medicare beneficiaries who have been diagnosed with catastrophic spinal cord or acquired brain injuries or other paralyzing neuromuscular conditions.
 (2)ReportNot later than September 30, 2022, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.
				
